89 F.3d 845
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Randy LINDQUIST, Plaintiff-Appellant,v.KING COUNTY;  James Montgomery, in his capacity as theSheriff of King County and as an individual;  Joe Lewis, inhis capacity as a police officer for King County and as anindividual;  Steve Tucker, in his capacity as a policeofficer for King County and as an individual, Defendants-Appellees.
No. 95-35621.
United States Court of Appeals, Ninth Circuit.
Submitted April 22, 1996.*Decided April 29, 1996.

Before:  HALL, THOMPSON, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Randy Lindquist appeals the district court's grant of summary judgment in favor King County, Officers Steve Tucker and Joe Lewis, and Sheriff James Montgomery.   Lindquist argues that the search of his residence was unlawful and his constitutional rights were violated.


3
We AFFIRM.


4
Officers Tucker and Lewis are entitled to qualified immunity if, "in light of clearly established principles governing the conduct in question, the officer objectively could have believed that his conduct was lawful."  Act Up!/ Portland v. Bagley, 988 F.2d 868, 871 (9th Cir.1993).   The question in this case is "whether a reasonably well trained officer in [Tucker's and Lewis's] position would have known that his affidavit failed to establish probable cause and that he should not have applied for the warrant."  Malley v. Briggs, 475 U.S. 335, 345 (1985).   The district court properly held that the warrant was valid since it was supported by an affidavit establishing probable cause.


5
Lindquist has made no showing upon which liability against King County or Sheriff Montgomery can be established.


6
The district court's grant of summary judgment is AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3